        Case 3:19-cv-00321-DPM Document 1 Filed 11/12/19 Page 1 of 13
                                                                                           FILED
                                                                                         U.S. DISTRICT COURT ·-
                                                                                    .EASTERN DISTRICT ARKANSAS

                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSASJAM
                              JONESBORO DIVISION      By: ES
                                                                                    --..,,,~~~~~~
HOLLY TREADWAY and CHRISTIAN
MANNA, Each Individually and on
Behalf of All Others Similarly Situated


vs.                                    No. 3:19-cv-.Jl)J _-J;, .P~


BILL'S SUPER FOODS INC.,
and BILLy RAy ORR       This case assigned to District Ju
                                                                     1- __ ~
                                                                                       1   DJ:F.ENDANTS

                                and to Magistrate Judge             ,-UHL-<
                   ORIGINAL COMPLAINT-COLLECTIVE ACTION


      COME NOW Plaintiffs Holly Treadway and Christian Manna ("Plaintiffs"),

individually and on behalf of all others similarly situated, by and through their attorneys

Daniel Ford and Josh Sanford of Sanford Law Firm, PLLC, for their Original

Complaint-Collective Action against Defendants Bill's Super Foods, Inc., and Billy Ray

Orr ("Defendants" or collectively "Defendant"), they state and allege as follows:

                         I.       PRELIMINARY STATEMENTS

       1.    This is a collective action brought by Plaintiffs Holly Treadway and

Christian Manna, each individually and on behalf of all other hourly employees

employed at any time within a three-year period preceding the filing of this Complaint.

       2.     Plaintiffs bring this action under the Fair Labor Standards Act, 29 U.S.C. §

201, et seq. ("FLSA") and the Arkansas Minimum Wage Act, Ark. Code Ann.§ 11-4-201,

et seq. ("AMWA"), for declaratory judgment, monetary damages, liquidated damages,

prejudgment interest, and costs, including reasonable attorneys' fees, as a result of



                                            Page 1 of 13
                       Holly Treadway, et al. v. Bill's Super Foods, Inc., et al.
                                U.S.D.C. (E.D. Ark.) No. 3:19-cv-_
                               Original Complaint-Collective Action
        Case 3:19-cv-00321-DPM Document 1 Filed 11/12/19 Page 2 of 13



Defendants' failure to pay Plaintiffs and other hourly employees lawful overtime

compensation for hours worked in excess of forty (40) hours per week.

       3.     Upon information and belief, for at least three (3) years prior to the filing of

this Complaint, Defendant has willfully and intentionally committed violations of the

FLSA and AMWA as described, infra.

                          II.       JURISDICTION AND VENUE

       4.     The United States District Court for the Eastern District of Arkansas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331

because this suit raises federal questions under the FLSA.

       5.     Plaintiffs' claims under the AMWA form part of the same case or

controversy and arise out of the same facts as the FLSA claims.

       6.     Therefore, this Court has supplemental jurisdiction over Plaintiffs' AMWA

claims pursuant to 28 U.S.C. § 1367(a).

       7.     The acts complained of herein were committed and had their principal

effect within the Jonesboro Division of the Eastern District of Arkansas; therefore, venue

is proper within this District pursuant to 28 U.S.C. § 1391.

       8.     Defendants do business in this District and a substantial part of the events

alleged herein occurred in this District.

       9.     The witnesses to overtime wage violations reside in this District.

       10.     On information and belief, the payroll records and other documents

related to the payroll practices that Plaintiffs challenge are located in this District.




                                             Page 2 of 13
                        Holly Treadway, et al. v. Bill's Super Foods, Inc., et al.
                                 U.S.D.C. (E.D. Ark.) No. 3:19-cv-_
                                Original Complaint-Collective Action
        Case 3:19-cv-00321-DPM Document 1 Filed 11/12/19 Page 3 of 13



                                    Ill.       THE PARTIES

       11.     Plaintiffs repeat and re-allege all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       12.     Plaintiffs are residents and citizens of Independence County.

       13.     Plaintiffs were employed by Defendant as Hourly Grocery Store Workers

within the three (3) years preceding the filing of this Original Complaint.

       14.     At all material times, Plaintiffs have been entitled to the rights, protection

and benefits provided under the FLSA and AMWA.

       15.     Defendant Bill's Super Foods, Inc., is a domestic corporation.

       16.     Separate Defendant's registered agent for service of process in Arkansas

is Billy ray Orr, 20212 Highway 158, Harrisburg, Arkansas 72432.

       17.     Separate Defendant is an "employer" within the meanings set forth in the

FLSA and AMWA, and was, at all times relevant to the allegations in this Complaint,

Plaintiffs' employer, as well as the employer of the members of the collective.

       18.     Separate Defendant is a chain of grocery stores with approximately eight

cost-plus food outlets across the state of Arkansas.

       19.     Separate Defendant operates from a single corporate headquarters in

Tuckerman, from which the pay policy for all locations is determined from the

centralized office.

       20.     Separate Defendant Billy Ray Orr is the President, lncorporator and

Registered Agent of Separate Defendant Bill's Super Foods, Inc.




                                              Page 3 of 13
                         Holly Treadway, et al. v. Bill's Super Foods, Inc., et al.
                                  U.S.D.C. (E.D. Ark.) No. 3:19-cv-_
                                 Original Complaint-Collective Action
        Case 3:19-cv-00321-DPM Document 1 Filed 11/12/19 Page 4 of 13



       21.    Separate Defendant Orr manages and controls the day-to-day operations

of Bill's Super Foods, Inc., including but not limited to the decision to not pay Plaintiffs a

sufficient premium for hours worked in excess of forty (40) per week.

       22.     For the purposes of this Complaint, and reflecting the unified operation

between Separate Defendants, Plaintiffs will henceforth refer to both Separate

Defendants, together, as "Defendant."

       23.     During the time period relevant to this case, Plaintiffs were employed at

Defendant's grocery store in Batesville.

       24.     Defendant has employees engaged in commerce and has employees

handling or otherwise working on goods or materials that have been moved in or

produced for commerce by others, such as food products and food products containers.

       25.     Defendant's annual gross volume of sales made or business done is not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) for each of the three years preceding the filing of this Complaint.

                              IV.      FACTUAL ALLEGATIONS

       26.     Plaintiffs repeat and re-allege all the preceding paragraphs of this Original

Complaint as if fully set forth in this section.

       27.     During part of the three (3) years prior to the filing of this lawsuit, Plaintiffs

worked for Defendant as Hourly Grocery Store Employees.

       28.     Plaintiffs and other Hourly Grocery Store Employees regularly worked in

excess of forty (40) hours per week throughout their tenure with Defendant.

       29.     Plaintiffs and other Hourly Grocery Store Employees were classified as

hourly employees and paid an hourly rate.

                                              Page 4 of 13
                         Holly Treadway, et al. v. Bill's Super Foods, Inc., et al.
                                  U.S.D.C. (E.D. Ark.) No. 3:19-cv-_
                                 Original Complaint-Collective Action
        Case 3:19-cv-00321-DPM Document 1 Filed 11/12/19 Page 5 of 13



       30.    Plaintiff and other Hourly Grocery Store Employees were also paid non-

discretionary cash awards and bonuses on a regular basis when certain objective and

measurable revenue criteria were met.

       31.    In addition, Defendant paid Plaintiff and other Grocery Store Employees

one-and-one-half (1.5) times their base hourly rate for some hours they worked over

forty (40) in a workweek.

       32.    However, Defendant did not include the bonuses and cash awards paid to

Plaintiffs and other Hourly Grocery Store Employees in their regular rates when

calculating their overtime pay.

       33.    Section 778.208 of Title 29 of the Code of Federal Regulations requires

that non-discretionary bonuses, such as shift and hour-based premiums, "must be

totaled in with other earnings to determine the regular rate on which overtime pay must

be based."

       34.    Defendant violated the FLSA and AMWA by not including the non-

discretionary bonuses of Plaintiffs and other Hourly Grocery Store Employees in their

regular rate when calculating their overtime pay.

       35.    Furthermore, Plaintiffs sometimes were required to work without clocking-

in, and were not paid for these "off-the-clock" hours, which were beyond forty (40) in a

given workweek.

       36.    More specifically, Plaintiffs were often called in by other store employees

on days off and were not permitted to clock-in to perform the 3-4 hours of work they

performed.




                                            Page 5 of 13
                       Holly Treadway, et al. v. Bill's Super Foods, Inc., et al.
                                U.S.D.C. (E.D. Ark.) No. 3:19-cv-_
                               Original Complaint-Collective Action
        Case 3:19-cv-00321-DPM Document 1 Filed 11/12/19 Page 6 of 13




       37.       Plaintiffs also sometimes stayed late after clocking out to complete tasks

at the request of management.

       38.       As a result of this "off-the-clock" work, Plaintiffs were not paid a proper

overtime premium for all of the hours they worked over forty (40) in a given workweek.

       39.       The pay practices that violate the FLSA and AMWA alleged herein were

the same at all of Defendant's locations because the policy was a centralized human

resources policy implemented uniformly from the corporate headquarters in Tuckerman.

       40.       Defendant knew, or showed reckless disregard for whether, the way it paid

Plaintiff and other Hourly Grocery Store Employees violated the FLSA and AMWA.

       41.       Defendant's Hourly Grocery Store Employees were classic manual

laborers, working to stock and maintain food products and assist customers in a grocery

store setting.

                    V.      FLSA COLLECTIVE ACTION ALLEGATIONS

       42.       Plaintiffs repeat and re-allege all the preceding paragraphs of this Original

Complaint as if fully set forth in this section.

       43.       Plaintiffs bring this claim for relief for violation of the FLSA as a collective

action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

       44.       Plaintiffs bring their FLSA claims on behalf of all hourly Grocery Store

Employees employed by Defendant at any time within the applicable statute of

limitations period, who were classified by Defendant as non-exempt from the overtime

requirements of the FLSA and who are entitled to payment of the following types of

damages:




                                               Page 6 of 13
                          Holly Treadway, et al. v. Bill's Super Foods, Inc., et al.
                                   U.S.D.C. (E.D. Ark.) No. 3:19-cv-_
                                  Original Complaint-Collective Action
        Case 3:19-cv-00321-DPM Document 1 Filed 11/12/19 Page 7 of 13



       A.     Payment for all hours worked, including payment of a lawful overtime

premium for all hours worked for Defendant in excess of forty (40) hours in a workweek;

       B.     Liquidated damages; and

       C.     Attorneys' fees and costs.

       45.    The relevant time period dates back three years from the date on which

Plaintiffs' Original Complaint-Collective Action was filed and continues forward through

the date of judgment pursuant to 29 U.S.C. § 255(a).

       46.    The members of the proposed FLSA Collective are similarly situated in

that they share these traits:

       A.     They were classified by Defendant as non-exempt from the overtime

requirements of the FLSA;

       B.     They were paid hourly rates;

       C.     They recorded their time in the same manner;

       D.     They were required to work "off the clock;" and

       E.     They were subject to Defendant's common policy of improperly calculating

overtime pay for hours worked over forty (40) per work week.

       47.    Plaintiffs are unable to state the exact number of the potential members of

the FLSA Collective but believe that the group exceeds 350 persons.

       48.    Defendant can readily identify the members of the Section 16(b)

Collective. The names, physical addresses, electronic mailing addresses and phone

numbers of the FLSA collective action plaintiffs are available from Defendant, and a

Court-approved Notice should be provided to the FLSA collective action plaintiffs via

first class mail, email and text message to their last known physical and electronic

                                             Page 7 of 13
                        Holly Treadway, et al. v. Bill's Super Foods, Inc., et al.
                                 U.S.D.C. (E.D. Ark.) No. 3:19-cv-_
                                Original Complaint-Collective Action
        Case 3:19-cv-00321-DPM Document 1 Filed 11/12/19 Page 8 of 13



mailing addresses and cell phone numbers as soon as possible, together with other

documents and information descriptive of Plaintiff's FLSA claim.

                              VI.      FIRST CLAIM FOR RELIEF
                        (Individual Claims for Violation of FLSA)

       56.     Plaintiffs repeat and re-allege all the preceding paragraphs of this Original

Complaint as if fully set forth in this section.

       57.     29 U.S.C. § 207 requires employers to pay employees one and one-half

(1.5) times the employee's regular rate for all hours that the employee works in excess

of forty (40) per week. 29 U.S.C.S. § 207.

       58.     Defendant violated Section 778.208 of Title 29 of the Code of Federal

Regulations by not including non-discretionary bonuses paid to Plaintiffs in their regular

rate when calculating their overtime pay.

       59.     Defendant further violated the FLSA by requiring Plaintiffs to work "off the

clock" and, thus, not paying them an overtime premium for all hours worked beyond

forty (40) in a given workweek.

       60.     Defendant's conduct and practice, as described above, has been and is

willful, intentional, unreasonable, arbitrary and in bad faith.

       61.     By reason of the unlawful acts alleged in this Complaint, Defendant is

liable to Plaintiffs for, and Plaintiffs seek, unpaid overtime wages, liquidated damages,

and costs, including reasonable attorney's fees as provided by the FLSA.

       62.     Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiffs as provided by the FLSA, Plaintiffs are entitled to an award of

prejudgment interest at the applicable legal rate.


                                              Page 8 of 13
                         Holly Treadway, et al. v. Bill's Super Foods, Inc., et al.
                                  U.S.D.C. (E.D. Ark.) No. 3:19-cv-_
                                 Original Complaint-Collective Action
         Case 3:19-cv-00321-DPM Document 1 Filed 11/12/19 Page 9 of 13



                           VII.     SECOND CLAIM FOR RELIEF
                     (Collective Action Claim for Violation of FLSA)

       63.     Plaintiffs repeat and re-allege all the preceding paragraphs of this Original

Complaint as if fully set forth in this section.

       64.     Plaintiffs bring this collective action on behalf of all Hourly Grocery Store

Employees employed by Defendant to recover monetary damages owed by Defendant

to Plaintiffs and members of the putative collective for all the overtime compensation for

all the hours worked in excess of forty (40) each week.

       65.     Plaintiffs bring this action on behalf of themselves individually and all other

similarly situated employees, former and present, who were and/or are affected by

Defendant's willful and intentional violation of the FLSA.

       66.     29 U.S.C. § 207 requires employers to pay employees one and one-half

(1.5) times the employee's regular rate for all hours that the employee works in excess

of forty (40) per week. 29 U.S.C.S. § 207.

       67.     Defendant violated Section 778.208 of Title 29 of the Code of Federal

Regulations by not including non-discretionary bonuses paid to Plaintiffs and those

similarly situated in their regular rate when calculating their overtime pay.

       68.     In the past three years, Defendant has employed hundreds of Hourly

Grocery Store Employees.

       69.     Like Plaintiffs, these Hourly Grocery Store Employees regularly worked

more than forty (40) hours in a week.

       70.     Defendant failed to pay these workers at the proper overtime rate.

       71.     Because these employees are similarly situated to Plaintiffs, and are owed

overtime for the same reasons, the opt-in class may be properly defined as:
                                              Page 9 of 13
                         Holly Treadway, et al. v. Bill's Super Foods, Inc., et al.
                                  U.S.D.C. (E.D. Ark.) No. 3:19-cv-_
                                 Original Complaint-Collective Action
       Case 3:19-cv-00321-DPM Document 1 Filed 11/12/19 Page 10 of 13




              Each hourly Grocery Store Employee who worked for
              Defendant within the three years preceding the filing of this
              Complaint, and to whom Defendant paid a bonus pursuant to
              any bonus plan for at least one week in which the employee
              worked more than forty hours.

       72.    Defendant's conduct and practice, as described above, has been and is

willful, intentional, unreasonable, arbitrary and in bad faith.

       73.    By reason of the unlawful acts alleged in this Complaint, Defendant is

liable to Plaintiffs and all those similarly situated for, and Plaintiffs and all those similarly

situated seek, unpaid overtime wages, liquidated damages, and costs, including

reasonable attorney's fees as provided by the FLSA.

       74.    Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiffs and all those similarly situated as provided by the FLSA, Plaintiffs

and all those similarly situated are entitled to an award of prejudgment interest at the

applicable legal rate.

                             VIII.    THIRD CLAIM FOR RELIEF
                     (Individual Claims for Violation of the AMWA)

       75.    Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully incorporated in this section.

       76.     Plaintiffs assert this claim for damages and declaratory relief pursuant to

the AMWA, Arkansas Code Annotated§§ 11-4-201, et seq.

       77.    At all relevant times, Defendant was Plaintiffs' "employer" within the

meaning of the AMWA, Ark. Code Ann.§ 11-4-203(4).

       78.     Arkansas Code Annotated § 11-4-211 requires employers to pay all

employees one and one-half times regular wages for all hours worked over forty (40)


                                             Page 10 of 13
                         Holly Treadway, et al. v. Bill's Super Foods, Inc., et al.
                                  U.S.D.C. (E.D. Ark.) No. 3:19-cv-_
                                 Original Complaint-Collective Action
       Case 3:19-cv-00321-DPM Document 1 Filed 11/12/19 Page 11 of 13



hours in a week, unless an employee meets the exemption requirements of 29 U.S.C. §

213 and accompanying Department of Labor regulations.

       79.     Defendant failed to pay Plaintiffs all overtime wages owed, as required

under the AMWA.

       80.     Defendant's failure to include non-discretionary bonuses in Plaintiffs'

overtime pay resulted in a failure to pay Plaintiffs full and complete overtime during

weeks in which Plaintiffs worked more than forty (40) hours.

       81.     Defendant's conduct and practices, as described above, were willful,

intentional, unreasonable, arbitrary and in bad faith.

       82.     By reason of the unlawful acts alleged in this Complaint, Defendant is

liable to Plaintiffs for monetary damages, liquidated damages, costs, and a reasonable

attorney's fee provided by the AMWA for all violations which occurred beginning at least

three (3) years preceding the filing of Plaintiffs' initial complaint, plus periods of

equitable tolling.

       83.     Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiffs as provided by the AMWA, Plaintiffs are entitled to an award of

prejudgment interest at the applicable legal rate.

                                IX.      PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiffs Holly Treadway and Christian

Manna respectfully pray that each Defendant be summoned to appear and to answer

herein as follows:




                                            Page 11 of 13
                        Holly Treadway, et al. v. Bill's Super Foods, Inc., et al.
                                 U.S.D.C. (E.D. Ark.) No. 3:19-cv-_
                                Original Complaint-Collective Action
       Case 3:19-cv-00321-DPM Document 1 Filed 11/12/19 Page 12 of 13



       (A)    That Defendants be required to account to Plaintiffs, the collective

members, and the Court for all of the hours worked by Plaintiffs and the class and

collective members and all monies paid to them;

       (B)    A declaratory judgment that Defendant's practices violate the FLSA, 29

U.S.C. §201, et seq., and attendant regulations at 29 C.F.R. § 516 et seq.;

       (C)    A declaratory judgment that Defendant's practices violate the Arkansas

Minimum Wage Act, Ark. Code Ann.§ 11-4-201, et seq. and the related regulations;

       (D)    Certification of, and proper notice to, together with an opportunity to

participate in the litigation, all qualifying current and former employees;

       (E)    Judgment for damages for all unpaid overtime compensation under the

FLSA, 29 U.S.C. §201, et seq., and attendant regulations at 29 C.F.R. § 516 et seq.;

       (F)    Judgment for damages for all unpaid overtime compensation under the

AMWA, Ark. Code Ann.§ 11-4-201, et seq. and the related regulations;

       (G)    Judgment for liquidated damages pursuant to the Fair Labor Standards

Act, 29 US.C. §201, et seq., and attendant regulations at 29 C.F.R. §516 et seq., in an

amount equal to all unpaid overtime compensation owed to Plaintiffs and members of

the class and collective during the applicable statutory period;

       (H)    Judgment for liquidated damages pursuant to the AMWA, Ark. Code Ann.

§ 11-4-201, et seq., and the relating regulations; in an amount equal to all unpaid

overtime compensation owed to Plaintiffs and members of the class and collective

during the applicable statutory period;




                                            Page 12 of 13
                        Holly Treadway, et al. v. Bill's Super Foods, Inc., et al.
                                 U.S.D.C. (E.D. Ark.) No. 3:19-cv-_
                                Original Complaint-Collective Action
'   .          Case 3:19-cv-00321-DPM Document 1 Filed 11/12/19 Page 13 of 13



               (I)    An order directing Defendant to pay Plaintiffs and members of the class

        and collective pre-judgment interest, reasonable attorney's fees and all costs connected

        with this action; and

               (J)    Such other and further relief as this Court may deem just and proper.

                                                                 Respectfully submitted,

                                                                 HOLLY TREADWAY and CHRISTIAN
                                                                 MANNA, Individually and on Behalf of
                                                                 All Others Similarly Situated, PLAINTIFFS

                                                                 SANFORD LAW FIRM, PLLC
                                                                 One Financial Center
                                                                 650 South Shackleford, Suite 411
                                                                 Little Rock, Arkansas 72211
                                                                 Telephone: (501) 221-0088
                                                                 Facsimile: (888) 787-2040




                                                                 josh@sanfordlawfirm.com




                                                    Page 13 of 13
                                Holly Treadway, et al. v. Bill's Super Foods, Inc., et al.
                                         U.S.D.C. (E.D. Ark.) No. 3:19-cv-_
                                        Original Complaint-Collective Action
